 



EXHIBIT 10.15
EMPLOYMENT AGREEMENT
          This Employment Agreement (“Agreement”) is entered into as of this
14th day of January, 2000, by and between COMMEMORATIVE BRANDS, INC. and any
successors thereto (collectively referred to as the “Company”) and NORMAN C.
SMITH (“Executive”).
          The parties hereby agree as follows:
1. Employment. Executive will serve the Company in a capacity in such office as
from time-to-time shall be determined by the President and CEO, and will
perform, faithfully and diligently, the services and functions performed and
will carry out the functions of his office and furnish his best advice,
information, judgment and knowledge with respect to the business of the Company.
Executive agrees to perform such duties as hereinabove described and to devote
full-time attention and energy to the business of the Company. Executive will
not, during the term of employment under this Agreement, engage in any other
business activity if such business activity would impair Executive’s ability to
carry out his duties under this Agreement.
2. Term. This Agreement shall be effective on January 14, 2000 and shall
thereafter terminate on January 14, 2001, unless sooner terminated in accordance
with this Agreement. Not withstanding the aforementioned termination date, the
termination date of this Agreement (and the Employment Term) shall be
automatically extended in a constant fashion so that the Employment Term shall
always have one year remaining unless either party provides written notice to
the other party (the "Termination Notice") of its or his intent to terminate at
the end of the Employment Term. At the time of the delivery of the Termination
Notice, the termination date shall then be fixed on the date that is one year
from the date of such notice, and shall not be subject to further extension.
Unless this Agreement is terminated in the manner as aforesaid, thus Agreement
and the Employment Term shall be extended as aforesaid without any further
action of the parties, on the same terms and conditions as set forth herein,
including without limitation the extension provision to provide for a constant
one year remaining Employment Term.
3. Compensation and Other Benefits
          3.1 Salary. The salary compensation to be paid by the company to
Executive and which Executive agrees to accept from the Company for services
performed and to be performed by Executive hereunder shall be an annual gross
amount, before applicable withholding and other payroll deductions, of
$150,000.00, payable in equal bi-weekly installments of $5,769.23, subject to
such changes as the President may, in his sole discretion, from time-to-time
determine, but in no case less than the bi-weekly amount specified above.
          3.2 Benefits. Executive shall be entitled to participate in such
Executive benefit programs, plans and policies (including incentive bonus plans
and incentive stock option plans) as are maintained by the Company and as may be
established for the Executives of the Company from time-to-time on the same
basis as other Executives are entitled thereto. It is understood that the
establishment, termination or change in any such Executive benefit programs,
plans or policies shall be at the instance of the Company in the exercise of its
sole discretion, from time-to-time, and any such termination or change in such
program, plan or policy will not affect this Agreement so long as Executive is
treated on the same basis as other Executives participating in such program,
plan or policy, as the case may be. Upon termination of employment under this
Agreement, without regard to the manner in which the termination was brought
about, Executive’s rights in such Executive benefit programs, plans or policies
shall be governed solely by the terms of the program, plan or policy itself and
not this Agreement. Executive shall be entitled to an annual paid vacation in
accordance with the Company‘s personnel policy for his years of service
completed as an Executive of the Company (and, to the extent applicable, the
Company’s predecessors).

 



--------------------------------------------------------------------------------



 



4. Working Facilities. During the term of his employment under this Agreement,
Executive shall be furnished with a private office, stenographic services and
such other facilities and services as are commensurate with his position with
the Company and adequate for the performance of his duties under this agreement.
5. Expenses. During the term of his employment under this Agreement, Executive
is authorized to incur reasonable out-of-pocket expenses for the discharge of
his duties hereunder and the promotion of business of the Company, including
expenses for entertainment, travel and related items. The Company shall
reimburse Executive for all such expenses upon presentation by Executive from
time-to-time of itemized accounts of expenditures incurred in accordance with
customary Company policies.
6. Termination. Executive’s employment under this Agreement may be terminated
with or without cause or reason by either Company or Executive upon the
following terms and conditions.
          6.1 Termination by Company for Cause. If any of the following events
or circumstances occur, the Company may terminate Executive’s employment under
this Agreement at any time during this Agreement for any of the following causes
(each a “Cause”).

  i.   Executive’s conviction of a felony;     ii.   Executive’s intentional
failure to observe or perform material provisions of this Agreement required to
be observed or performed by him; or     iii.   Executive’s intentional
substantial wrongful damage to property of the Company.

               Upon payment by the Company to Executive of all salary payable,
accrued and unused vacation, and any accrued bonus to the date of such
termination, the Company shall have no further liability to Executive for
compensation in accordance herewith, and Executive will not be entitled to
receive the Termination Payment or Termination Benefits (as such terms are
defined below) except aforesaid vacation and any accrued bonus.
          6.2 Termination by Company Without Cause. In the event of the
termination of Executive‘s employment under this Agreement by the Company at any
time during or at the end of the initial or any extended term of this Agreement
without Cause as defined in Paragraph 6.1 above, Executive will be entitled to
receive 26 bi-weekly payments equal to his bi-weekly compensation in effect at
the time of such termination, less legally required withholdings. In addition to
the Termination Payments, Executive will be entitled to elect the continuation
of health benefits under COBRA and the Company will pay COBRA premiums for an
18-month period, beginning on the date that Executive’s health coverage ceases
due to his termination, accrued but unused vacation and any accrued bonus
(“Termination Benefits”). If Executive obtains employment while he is entitled
to receive the Termination Payments and the Termination Benefits, each
Termination Payment shall be reduced by the amount of his bi-weekly compensation
to be received in connection with his new employment. The combination of the
Termination Payments and the Termination Benefits constitute the sole amount to
which Executive is entitled if termination is without Cause.
          6.3 Termination by Executive Without Good Reason. Executive may
terminate his employment under this Agreement without Good Reason as defined in
Paragraph 6.4 below upon the giving of 90 days written notice of termination. In
the event of such termination, the Company may elect to pay Executive six months
of compensation including unused accrued vacation and any accrued bonus in lieu
of 90 days notice, in which event Executive’s services to the Company will be
terminated immediately. No Termination Payments or Termination Benefits other
than as set forth in Section 6.3 shall be payable upon Executive’s termination
of this Agreement without Good Reason.

2



--------------------------------------------------------------------------------



 



          6.4 Termination by Executive With Good Reason. Executive may terminate
his employment under this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:

  (i)   Without Executive‘s consent, the assignment to Executive of substantial
duties inconsistent with Executive’s then-current position, duties,
responsibilities and status with the Company, or any removal of Executive from
his titles and offices, except in connection with the termination of Executive’s
employment under this Agreement by Company or as a result of Executive’s death
or permanent disability (as defined in the Company’s or Executive’s disability
insurance policies);     (ii)   The Company requiring Executive to relocate
anywhere other than Austin, Texas, except for required travel on the Company‘s
business to an extent substantially consistent with Executive’s business travel
obligations, or, in the event Executive consents to such relocation out of
Austin, Texas, the failure by the Company to pay or reimburse Executive for all
reasonable moving expenses incurred by Executive relating to a change of
Executive’s principal residence in connection with such relocation and to
indemnify Executive against any loss (defined as the difference between the
actual bona fide sale price of such residence and the fair market value of such
residence as determined by a member of the Society of Real Estate Appraisers
designated by Executive and satisfactory to the Company) realized in the sale of
Executive’s principal residence in connection with any such change in residence;
or     (iii)   A decrease in Executive’s salary from the salary in effect upon
the date hereof that is inconsistent with or not commensurate with Executive’s
then current position with the Company.

          In the event of termination under this Section 6.4, the Company shall
pay to Executive the same Termination Payments and Termination Benefits to which
Executive would have been entitled had he been terminated by the Company without
Cause.
          6.5 Death or Permanent Disability. Executive’s employment under this
Agreement shall terminate upon Executive’s death or permanent disability (as
defined in the Company or Executive’s disability insurance policies). Other than
accrued but unused vacation and any accrued but unpaid bonus, no Termination
Payments or Termination Benefits shall be payable upon Executive’s death or
permanent disability.
          6.6 Release Agreement. The Termination Payments and Termination
Benefits pursuant to Section 6 are contingent upon Executive executing a Release
Agreement after termination, a copy of which is attached to this Agreement. It
is understood that Executive may preserve all rights and causes of action in the
event of termination by the Company and evidence of release of same will only be
by execution of said Release Agreement after termination.
7. Confidentiality. During and after the term of employment under this
Agreement, Executive agrees that he shall not, without the express written
consent of Company, directly or indirectly communicate or divulge to, or use for
his own benefit or for the benefit of any other person, firm., association or
corporation, any of Company’s trade secrets, proprietary data or other
confidential information, which trade secrets, proprietary data or other
confidential information were communicated to or otherwise learned or acquired
by Executive during his employment relationship with Company (“Confidential
Information”), except that Executive may disclose such matters to the extent
that disclosure is required (a) at Company’s direction or (b) by a court or
other governmental agency of competent jurisdiction. As long as such matters
remain trade secrets, proprietary data or other confidential information,
Executive shall not use such trade secrets, proprietary data or other
confidential information in any way or in any capacity other than as expressly
consented to by Company.

3



--------------------------------------------------------------------------------



 



8. Covenant not to Compete or Solicit.
          8.1 Executive agrees to refrain for one year after the termination of
his employment under this Agreement for any reason, without written permission
of the Company, from becoming involved in any way, within the boundaries of the
United States, in the business of manufacturing, designing, servicing or
selling, the type of jewelry or fine paper or other scholastic, licensed sports,
insignia, recognition or affinity products manufactured or sold (or then
contemplated to be manufactured or sold) by the Company, its division,
subsidiaries and/or other affiliated entities, including but not limited to, as
an Executive, consultant, independent representative, partner or proprietor.
          8.2 Executive also agrees to refrain during his employment under this
Agreement, and in the event of the termination of his employment under this
Agreement for any reason, for one year thereafter, without written permission
from the Company, from diverting, taking, soliciting and/or accepting on his own
behalf or on the behalf of another person, firm, or Company, the scholastic,
licensed sports, insignia, recognition or affinity business of any customer of
the Company, its divisions, subsidiaries and/or affiliated entities, or any
potential customer of the Company, its divisions, subsidiaries and/or affiliated
entities whose identity became known to Executive through his employment by the
company and to which the Company has made a written business proposal or
provided written pricing information before the termination of Executive’s
employment under this Agreement.
          8.3 Executive agrees to refrain during his employment under this
Agreement, and in the event of the termination of his employment under this
Agreement for any reason for a period of one year thereafter, from inducing or
attempting to influence any Executive or independent representative of the
Company, its divisions, subsidiaries, and/or affiliated entities to terminate
his or her employment or association with the Company or such other entity.
          8.4 Executive further agrees that the covenants in Sections 8.1 and
8.2 are made to protect the legitimate business interests of the Company,
including interests in the Company’s “Confidential Information,” as defined in
Section 7 of this Agreement, and not to restrict his mobility or to prevent him
from utilizing his skills. Executive understands as a part of these covenants
that the Company intends to exercise whatever legal recourse against him for any
breach of this Agreement and in particular for breach of these covenants.
9. Controlling Law and Performability. The execution, validity, interpretation
and performance of this Agreement will be governed by the law of the State of
Texas.
10. Separability. If any provision of this Agreement is rendered or declared
illegal or unenforceable, all other provisions of this Agreement will remain in
full force and effect.
11. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified mail (return receipt
requested) addressed as follows:

         
 
  If to Executive:   Mr. Norman C. Smith
 
      4300 Echmont Lane
 
      Plano, Texas 75093
 
       
 
  If to the Company:   Chief Executive Officer
 
      Commemorative Brands, Inc.
 
      7211 Circle S Road
 
      Austin, TX 78745

4



--------------------------------------------------------------------------------



 



12. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its successors and assigns.
The rights and obligations of Executive under this Agreement are of a personal
nature and shall neither be transferred or assigned in whole or in part by
Executive.
13. Non-Waiver. No waiver of or failure to assert any claim, right, benefit or
remedy hereunder shall operate as a waiver of any other claim, right, benefit or
remedy of the Company or Executive.
14. Review and Consultation. Executive acknowledges that he has had a reasonable
time to review and consider this Agreement and has been given the opportunity to
consult with an attorney.
15. Entire Agreement and Amendments. This Agreement contains the entire
agreement of Executive and the Company relating to the matters contained in this
Agreement and supersedes all prior agreements and understandings, oral or
written, between Executive and the Company with respect to the subject matter in
this Agreement. This Agreement may be changed only by an agreement in writing by
Executive and the Company.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year first above written.

            COMMEMORATIVE BRANDS, INC.
      By:   /s/ David G. Fiore         Name:   David G. Fiore         Title :
Chief Executive Officer        EXECUTIVE
      /s/ Norman C. Smith       Norman C. Smith         

5



--------------------------------------------------------------------------------



 



         

SEPARATION AND RELEASE AGREEMENT
          This Separation and Release Agreement (“Agreement”), dated
                                         between COMMEMORATIVE BRANDS, INC. and
any successor thereto (collectively, the “Company”) and NORMAN C. SMITH
(“Employee”).
          Employee and Company agree as follows:
          1. The employment relationship between Employee and Company terminated
on                                          (the “Termination Date”).
          2. In accordance with Employee’s Employment Agreement, the Company has
agreed to pay Employee, after the Termination Date, 26 bi-weekly payments less
required withholdings and certain other benefits.
          3. In consideration of the above, the sufficiency of which Employee
hereby acknowledges, Employee, on behalf of Employee and his heirs, executors
and assigns, hereby releases and forever discharges the Company and its members,
parents, affiliates, subsidiaries, divisions, any and all current and former
directors, officers, employees, agents, and contractors and their heirs and
assigns, from all claims, charges, or demands, in law or in equity, whether
known or unknown, which may have existed or which may now exist from the
beginning of time to the date of this letter agreement, including, without
limitation, any claims Employee may have arising from or relating to Employee’s
employment or termination from employment with the Company, including a release
of any rights or claims Employee may have under Title VII of the Civil Rights
Act of 1964, as amended, and the Civil Rights Act of 1991 (which prohibit
discrimination in employment based on race, color, sex, religion, and national
origin); the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973 (which prohibit discrimination based upon
disability); the Family and Medical leave Act of 1993 (which prohibits
discrimination based on requesting or taking a family or medical leave);
Section 1981 of the Civil Rights Act of 1866 (which prohibits discrimination
based upon race); Section 1985(3) of the Civil Rights Act of 1871 (which
prohibits conspiracies to discriminate); the Employee Retirement Income Security
Act of 1974, as amended (which prohibits discrimination with regard to
benefits); any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by Employee of any claims for wrongful discharge, breach of contract,
torts or any other claims in any way related to Employee’s employment with or
resignation or termination from the Company. This release also includes a
release of any claims for age discrimination under the Age Discrimination in
Employment Act, as amended (“ADEA”). The AREA requires that Employee be advised
to consult with an attorney before Employee waives any claim under ADEA. In
addition, the ADEA provides Employee with at least 21 days to decide whether to
waive claims under ADEA and seven days after Employee signs the Agreement to
revoke that waiver.
          Additionally, Company agrees to discharge and release Employee and his
heirs from any claims, demands, and/or causes of action whatsoever, presently
known or unknown, that are based upon facts occurring prior to the date of this
Agreement, including, but not limited to, any claim, matter or action related to
Employees employment and/or affiliation with, or termination and separation from
Company.
          4. This Agreement is not an admission by either Employee or Company of
any wrongdoing or liability.

1



--------------------------------------------------------------------------------



 



          5. Employee agrees that he waives any right to reinstatement or future
employment with Company following his separation from Company on the Termination
Date.
          6. Employee further agrees that he shall engage in no act after
execution of the Separation and Release Agreement that is intended, or may
reasonably be expected to harm the reputation, business, prospects or operations
of the Company, its officers, directors, stockholders or employees. Company
further agrees that it will engage in no act, which is intended, or may
reasonably be expected to harm the reputation, business or prospects of
Employee.
          7. Employee agrees that he shall continue to be bound by Sections 7
and 8 of his Employment Agreement.
          8. The parties agree to keep the substantive terms of this Agreement,
including the amount of consideration mentioned therein, confidential and agree
not to disclose the substantive contents of the Agreement. Notwithstanding the
above provisions, the parties may disclose the terms and provisions of the
Agreement to their spouses and to taxing authorities, including the Internal
Revenue Service, regulatory bodies, and/or governmental agencies having a valid,
legal right to the information contained therein and making a valid and proper
request therefor. The parties may also disclose the terms and provisions of the
Agreement to their attorneys, accountants, bankers and/or investment advisors.
The Company may disclose the terms and provisions of the Agreement to
individuals within the corporate organization where such disclosure is necessary
for the business operations of the corporation. Any party may disclose the terms
and provisions of the agreement with the written consent of the opposing party,
or as may be otherwise required by law.
          9. Employee shall return all Company property in his possession,
including, but not limited to, Company keys, credit cards, and originals or
copies of books, records, or other information pertaining to Company business.
          10. The execution, validity, interpretation and performance of this
Agreement shall be determined and governed exclusively by the laws of the State
of Texas, without reference to the principles of conflict of laws. Exclusive
jurisdiction with respect to any legal proceeding brought concerning any subject
matter contained in this Agreement may be settled by arbitration in Austin,
Texas, in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. In reaching his or
her decision, the arbitrator shall have no authority to change or modify any
provision of this Agreement. In addition, any and all charges which may be made
for the cost of the arbitration and the fees and expenses of the arbitrator
shall be borne equally by the parties.
               Jurisdiction with respect to any legal proceeding brought by
Company or Employee, concerning any subject matter contained in this Agreement
shall rest in state or federal courts sitting in the State of Texas. Also,
Company or Employee, at its election, may submit any dispute it has with the
other party under this Agreement to arbitration in accord with the procedures
set forth in this section.
          11. This Agreement represents the complete agreement between employee
and Company concerning the subject matter of this Agreement and supersedes all
prior agreements or understandings, written or oral. No attempted modification
or waiver of any of the provisions of this Agreement shall be binding on either
party unless in writing and signed by both Employee and Company.
          12. Each of the sections contained in this Agreement shall be
enforceable independently of every other section in this Agreement, and the
invalidity or nonenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Agreement.

2



--------------------------------------------------------------------------------



 



          13. It is further understood that for a period of 7 days following the
execution of this Agreement in duplicate originals, Employee may revoke the
Agreement, and the Agreement shall not become effective or enforceable until the
revocation period has expired. No revocation of this Agreement by Employee shall
be effective unless Company has received with the 7-day revocation period,
written notice of any revocation, all monies received by Employee under this
Agreement and all originals and copies of this Agreement.
          14. This Agreement has been entered into voluntarily and not as a
result of coercion, duress, or undue influence. Employee acknowledges that he
has read and fully understands the terms of this Agreement and has been advised
to consult with an attorney before executing this Agreement. Additionally,
Employee acknowledges that he has been afforded the opportunity of at least
21 days to consider this Agreement.
               The parties to this Agreement have executed this Agreement as of
the day and year first written above.

            COMMEMORATIVE BRANDS, INC.
      By:           Name:           Title:           EMPLOYEE
            NORMAN C. SMITH             

3